Citation Nr: 1214498	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-35 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral heel disorder. 

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for fibromyalgia, claimed as secondary to a service-connected acquired psychiatric disability. 

4.  Entitlement to service connection for sleep apnea, claimed as secondary to a service-connected acquired psychiatric disability. 

5.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS), acid reflux, gastroesophageal reflux disease (GERD), and hiatal hernia, claimed as secondary to a service-connected acquired psychiatric disability. 

6.  Entitlement to service connection for erectile dysfunction prior to May 23, 2011, claimed as secondary to a service-connected acquired psychiatric disability. 

7.  Entitlement to service connection for a skin disorder. 

8.  Entitlement to an initial disability rating higher than 70 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive disorder and alcohol abuse.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to February 1970. 

The matters of entitlement to service connection for fibromyalgia, sleep apnea, a gastrointestinal disorder (to include IBS, acid reflux, GERD, and hiatal hernia), and erectile dysfunction are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an October 2008 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  In a decision issued in May 2010, the Board upheld the RO's denials of service connection for the claimed disabilities.  The Veteran appealed that decision to the Court.  In May 2011, the Court vacated the May 2010 Board decision and remanded the matter for readjudication consistent with instructions outlined in a May 2011 Joint Motion for Remand (Joint Motion) by the parties.  In October 2011, the Veteran's attorney submitted additional argument and evidence in the aforementioned matters with a waiver of initial agency of original jurisdiction (AOJ) consideration. 

The October 2008 rating decision also denied the claim of entitlement to service connection for flat feet and an April 2008 rating decision denied the claims of service connection for a skin disorder and a bilateral heel disorder.  In May 2010 and March 2011, the Board remanded these matters for additional development. 

A September 2011 rating decision granted service connection for prostate cancer with erectile dysfunction and special monthly compensation due to loss of use of a creative organ effective from May 23, 2011, the date of claim for service connection for prostate cancer.  The Veteran's originial claim for service connection for erectile dysfunction was received in May 2008.  Thus, the claim remaining before the Baord as to this issue is entitlement to service connection for erectile dysfunction prior to May 23, 2011.  The issue is characterized accordingly.

The matters of service connection for a bilateral heel disorder and flat feet are decided herein, the remaining issues are REMANDED to the Lincoln, Nebraska RO.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's bilateral heel disability is as likely as not related to his military service.

2.  The Veteran's bilateral flat feet are as likely as not related to his military service.




CONCLUSIONS OF LAW


1.  Service connection for a bilateral heel disorder is warranted.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Service connection for flat feet is warranted.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal as to these claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in service, or, if the disability pre-existed service, for aggravation of the pre-existing disease or injury in service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The Veteran's DD Form 214MC, Armed Forces of the United States Report of Transfer or Discharge, indicates that he was awarded the Combat Action Ribbon and the Combat Air Insignia award.  Accordingly, he is entitled to the relaxed evidentiary requirements afforded to veterans who served in combat under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Veteran claims that he experienced bilateral foot impairment in service which has continued to the present.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

If the record includes both medical evidence that tends to support the Veteran's claims of service connection and medical evidence that is against such claims, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Veteran's service treatment records (STRs) are silent for specific complaints, findings, treatment, or diagnosis of a foot or heel disability.

VA treatment records show that the Veteran was referred to the podiatry clinic for a foot corn in March 2009.  However, these records do not show that he was treated in the podiatry clinic.  

On October 2010 VA examination of the feet the Veteran reported "that he first developed pain in the feet and heels beginning while on active military duty.  He reports that he sustained 'contusions' to the heels bilaterally during his time on active duty."  He reported that "he never sought any medical treatement regarding any foot or heel condition while on active military.  Furthermore, he did not seek any medical treatment following release from military duty."  The examiner noted that the Veteran's current symptoms are consistent with bilateral plantar fasciitis in that he states that prolonged weightbearing can result in pain and achiness in the foot and that he will typically experience sharp pains into the plantar aspect of the feet and heels with the first few steps following a period of rest, such as first thing in the morning.  The diagnosis was mild pes planus and plantar fasciitis (heel disorder).  The problems associated with the diagnosis were flat feet and bilateral heel disorder.  The examiner opined that, "based on review of available evidence of record that is silent for any complaints, treatment, or diagnosis of a foot condition while on active military duty (or throughout the last number of years following his release from active military duty), it is less likely as not that the Veteran's currently claimed flatfoot and heel condition are due to or a result of military service."  

An April 2011 VA examination report includes X-ray findings of mild/moderate right first MTP (metatarsophalangeal) degenerative change, probable old healed trauma distal right tibia and left fifth proximal phalanx, and bilateral pes planus.  The diagnosis was bilateral pes planus and bilateral plantar fasciitis.  The examiner opined that, "based on a review of solid medical evidence, it appears less likely that his feet and heel complaints have any relationship to service."  However, he went on to state that based on the Veteran's report of continuity of symptoms of pes planus and heel problems since his discharge from service in 1970, "it would appear at least as likely as not that his feet are secondary to service."  

As was noted above, the Veteran is entitled to the relaxed evidentiary requirements afforded under 38 U.S.C.A. § 1154(b). 

In addition, the Board finds that the Veteran's foot problems are disabilities capable of lay observation and his complaints have been supported by a later diagnosis of bilateral pes planus and bilateral plantar fasciitis.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).

Also as was noted above, one method of establishing service connection is by showing that the disability for which service connection is sought became manifest during service, and that there has been continuity of symptoms since.  The Veteran alleges that such is the case with respect to his feet and heels, i.e., that he first noted bilateral feet and heel pain in service and such symptoms have persisted.  Because the contemporaneous (i.e., with service) record does not show flat feet or a bilateral heel disability, the determinative question in this matter concerns the Veteran's credibility.  Especially given that he is entitled to consideration of his claims under the relaxed standards afforded under 38 U.S.C.A. § 1154(b), the Board finds no reason to question the Veteran's credibility in this matter.  The Board notes that the conclusions of the October 2010 and April 2011 VA examiners that the Veteran's flat feet and bilateral heel disabilities are less likely as not caused by or a result of his military service, does not preclude a finding that his account of having bilateral foot and heel pain in service and continuity of such complaints since is credible (and is supported by the portion of April 2011 VA opinion which showed consideration of the Veteran's accounts of feet and bilateral heel pain since service.)  

For the foregoing reasons, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise.  Resolving all reasonable doubt remaining in favor of the Veteran, the Board finds that service connection for a bilateral heel disorder and flat feet is warranted.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a bilateral heel disorder is granted.

Service connection for flat feet is granted.


REMAND

Since filing his claims in 2008, the Veteran has complained of pain (there is a reference to medication for fibromyalgia), sleeplessness, not having sexual relations with his spouse, and gastrointestinal complaints (he has reported taking over-the-counter medication for symptoms of heartburn, diarrhea, bloating, and cramping).  He has claimed that these disorders are secondary to a service-connected acquired psychiatric disability (PTSD, depressive disorder, and alcohol abuse secondary to PTSD).  Although there is no formal diagnoses of fibromyalgia, sleep apnea, erectile dysfunction (prior to May 23, 2011), or gastrointestinal disorder, the Board finds that the Veteran is competent to provide lay evidence about observable symptoms such as muscle and joint pain, having trouble sleeping, difficulty with sexual relations, and gastrointestinal disturbance.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  [As noted above, a September 2011 rating decision granted service connection for prostate cancer with erectile dysfunction and special monthly compensation due to loss of use of a creative organ effective from May 23, 2011.  As the Veteran's originial claim for service connection for erectile dysfunction was received in May 2008, the portion of this appeal remaining for consideration is the period prior to May 23, 2011.]  On VA examintion in September 2008, the examiner considered these claims, reviewed the record and online medical resources, and opined that the Veteran's gastrointestinal disorder, erectile dysfunction, sleep apnea, and fibromyalgia "are not due to, or a result of, his service connection PTSD."  

However, the Joint Motion points out that the Veteran "takes Trazadone and Wellbutrin for the service-connected PTSD."  The Joint Motion additionally  states that "[m]edical treatise evidence reveals that side affects commonly associated with both medications include, but are not limited to, fatigue, joint pain, disruption in libido and sexual performance, lethargic and disruptive sleep patterns, and gastrointestinal distress."  Thus, the Joint Motion concludes that remand is required for the Board to consider the sufficiency of the September 2008 VA examination "in light of the fact that it is unclear whether the examining physician gave due consideration to the Appellant's prescribed medications for PTSD and their possible side effects" and to obtain another examination if it is determined that the examination is inadequate.  

The Court-endorsed Joint Motion is now "the law of the case" in these matters; as such, the matters on appeal must be remanded to address the insufficiencies noted in the Joint Remand.

Regarding the skin disorder claim, on April 2011 VA skin examination the Veteran stated that "there are no actual skin findings or rashes and described his condition as "prickly heat" brought on by stress and fright which "feels like his skin is on fire."  The examiner noted that he is not a psychiatric examiner; however, based on the Veteran's comments and findings of no specific skin lesions the examiner related the Veteran's skin complaints to "some type of internal issue, perhaps related to anxiety."  Because the examiner is not a psychiatrist and the opinion is speculative in nature, another VA examination to obtain a more definitive medical opinion is necessary.  

Regarding the secondary service connection theory of entitlement, a disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the United States Court of Appeals for Veterans Claims in Allen.  The revised 38 C.F.R. § 3.310 provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, and medical evidence indicating the level of increased disability after the aggravation occurred.

Finally, the September 2011 rating decision denied an evaluation in excess of 70 percent for PTSD, depressive disorder, and alcohol abuse secondary to PTSD and entitlement to TDIU.  In October 2011, the Veteran's attorney submitted a letter which he referred to as a "Notice of Disagreement to Rating Decision Dated September 1, 2011."  He specifically noted that he disagreed with continuation of the 70 percent rating for PTSD, depressive disorder, and alcohol abuse secondary to PTSD and the denial of entitlement to TDIU.  The filing of a timely NOD initiates the appeal process.  As a SOC has not been issued with respect to the rating for PTSD, depressive disorder, and alcohol abuse secondary to PTSD and the denial of entitlement to TDIU, the Board is required to remand these matters for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC in the matters of entitlement to a rating in excess of 70 percent for PTSD, depressive disorder, and alcohol abuse secondary to PTSD and the denial of entitlement to TDIU.  The Veteran should be advised that this matter will only be before the Board if he timely perfects an appeal by submitting a substantive appeal.  If there is such a timely substantive appeal after the issuance of the SOC, such matter should be returned to the Board for appellate consideration.

2.  The RO should arrange for the Veteran to be afforded a VA examination by a general medical doctor to ascertain the likely etiology of his fibromyalgia, sleep apnea, a gastrointestinal disorder (to include IBS, acid reflux, GERD, and hiatal hernia), and erectile dysfunction prior to May 23, 2011.  The Veteran's claims files must be reviewed by the examiner in conjunction with the examination.  Upon review of pertinent records and evaluation of the Veteran, the examiner should provide a medical opinion which addresses:

a) Identify (by medical diagnosis) each of the disabilities/underlying pathology consistent with the Veteran's complaints of a skin disorder (manifested by "prickly heat" and sensation of skin being on fire), pain (there is a reference to medication for fibromyalgia), sleeplessness, impaired sexual relations (prior to May 23, 2011), and gastrointestinal complaints (heartburn, diarrhea, bloating, and cramping).  

The opinion should specifically be responsive as to whether the Veteran has a skin disorder manifested by "prickly heat," fibromyalgia, sleep apnea, and/or a gastrointestinal disorder (to include IBS, acid reflux, GERD, and hiatal hernia) and if he had erectile dysfunction prior to May 23, 2011.  If an underlying disability/pathology with respect to each complaint is not diagnosed, the examiner should so state and explain/account for the Veteran's symptoms.

b) (i) Regarding each disability entity diagnosed, please opine whether it is at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's period of active service.

(ii) Regarding each disability entity diagnosed, also please opine whether it is at least as likely as not (50 percent probability or greater) that such disability was either caused or aggravated by his service-connected PTSD, depressive disorder, and alcohol abuse secondary to PTSD, including medication prescribed to treat PTSD.  

c) If the opinion is to the effect that PTSD has not caused, but has aggravated any diagnosed disability entity manifested by the Veteran's complaints, please identify the baseline level of severity of the disability prior to the aggravation and the level of severity after aggravation was completed.  If such an opinion is not possible, please indicate why such an opinion cannot be provided. 

If the examiner believes that some of the requested opinions require consultation with a specialist, the RO should arrange for such consultation.  

3.  The RO should then readjudicate these claims.  If any remain denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond before the claims file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


